Citation Nr: 0806795	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of educational assistance benefits 
under 38 U.S.C.A. Chapter 30 prior to June 1, 2004.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decisional letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The veteran's application for educational assistance 
benefits, including a VA Form 22-1999 Enrollment 
Certification, pertaining to his enrollment in courses at 
Pima Community College, was first received at the RO on June 
1, 2005.


CONCLUSION OF LAW

The criteria for entitlement to the payment of educational 
assistance benefits under 38 U.S.C.A. Chapter 30, prior to 
June 1, 2004, have not been met.  38 U.S.C.A. § 3011(a) (West 
2002); 38 C.F.R. §§ 21.1029(b); 21.7131(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's application for educational assistance 
benefits, with his VA Form 22-1999 Enrollment Certification, 
for a period of enrollment at Pima Community College 
beginning August 13, 2003, was received by the RO 
(electronically) on June 1, 2005.  The records indicate that 
the veteran was enrolled in a program to obtain an elementary 
or secondary teaching certificate.

In a letter dated June 6, 2005, the RO informed the veteran 
that VA was unable to pay educational benefits prior to June 
1, 2004, one year before the date of his application for 
educational assistance benefits.

The veteran has indicated that he was unaware that he was 
eligible for benefits for courses undertaken from August 2003 
to May 2004, and further asserted that educational counselors 
had not properly advised him of his educational assistance 
benefits eligibility.

The commencing date of an award for educational assistance 
benefits is the latest of the following: 1) the date of 
certification by the educational institution; 2) one year 
before the date of the claim; or 3) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.4131(a).  The date of claim is the date on which a claim 
is filed with VA.  38 C.F.R. § 21.1029(b).

As indicated above, the effective date is the latest date 
among several delimiting factors, one of which is the date of 
receipt of the application.  In this case, the date of 
receipt of the veteran's application was June 1, 2005.  While 
the date of certification by the educational institution and 
the effective date of the approval of coursework may be 
earlier than June 1, 2005 (it appears that certification by 
the institution was May 31, 2005), it is undisputed that the 
veteran's initial application and Enrollment Certification 
for his program of education at Pima Community College was 
first received at the RO on June 1, 2005, and, as such, June 
1, 2005 is the date of the veteran's claim under 38 C.F.R. § 
21.1029(b).  Pursuant to the governing regulations, payment 
can begin no earlier than one year before receipt of the 
claim; in this case, that means that payment of educational 
assistance benefits can begin no earlier than June 1, 2004.

The Board notes that the veteran does not dispute the fact 
that his application for benefits for this program was not 
filed until June 2005.  Unfortunately, there is no VA 
educational statutory or regulatory provision that provides 
an exception to meeting the filing requirements applicable to 
this case.  As there is no legal basis upon which to award 
chapter 30 education benefits prior to June 1, 2004, the 
veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).


ORDER

Entitlement to the payment of educational assistance benefits 
under 38 U.S.C.A. Chapter 30 prior to June 1, 2004, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


